137 Ga. App. 604 (1976)
224 S.E.2d 525
STROUD
v.
THE STATE.
51746.
Court of Appeals of Georgia.
Submitted February 3, 1976.
Decided February 13, 1976.
EVANS, Judge.
Defendant was indicted and convicted on two separate indictments for theft by taking and burglary. He was sentenced to serve 20 years for burglary and 10 years for theft. Defendant appeals. Held:
1. The appeal is pro se although the defendant filed a motion for appointment of counsel because of his indigency. This motion does not appear to have been acted upon in the lower court.
2. No enumerations of error or briefs in support of same were filed in this court within 20 days after the case was docketed. Thereafter, the clerk ordered the filing of the enumerations of error within 5 days and "no later than 4:30 p. m., Monday, January 26, 1976"; and no enumerations of error or briefs have yet been filed in said case. See Rule 14 (a) (Code Ann. § 24-3614 (a)).
3. Under the circumstances above, upon the call of the case, there being no appearances in person or by counsel, this appeal is dismissed for want of prosecution. See Thompson v. Maslia, 127 Ga. App. 758, 761 (1) (195 SE2d 238); Johnson v. State, 132 Ga. App. 6, 7 (207 SE2d 258) and cits.
Appeal dismissed. Pannell, P. J., and Marshall, J., concur.